Citation Nr: 0524493	
Decision Date: 09/08/05    Archive Date: 09/21/05

DOCKET NO.  03-36 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back disorder, 
claimed as sciatica.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 9, 1974 to 
September 8, 1977 and was honorably discharged for this 
period of service.  The character of the veteran's active 
service from September 9, 1977 to June 22, 1979 was 
determined to have been dishonorable, as documented in a June 
1980 administrative decision.   

This case comes before the Board of Veterans' Appeals (Board) 
from a May 2002 rating decision of the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which, among other things, denied service 
connection for sciatica.  Appeal to the Board was perfected 
only on this issue.  The Board notes that the action appealed 
was a readjudication, pursuant to section 7 of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), of the November 1999 rating decision 
denying service connection for sciatica on the basis that the 
claim was not well grounded.

Consistent with the veteran's December 2003 statement that he 
would be satisfied with testifying by videoconference before 
a Veterans Law Judge of the Board (VLJ) sitting in 
Washington, D.C. in lieu of an in-person hearing, a Board 
videoconference hearing was scheduled to be held in August 
2005, before an Acting VLJ.  The veteran was provided 
reasonable advance notice of the hearing, but he did not 
report for the hearing.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Having reviewed the entire record, the Board finds that 
further evidentiary development is warranted in the form of a 
VA C&P examination, after obtaining any additional relevant 
missing medical treatment records and other pertinent lay 
evidence before the reopened claim can be adjudicated on its 
merits.  

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim. A medical examination or 
medical opinion is necessary if the information and evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim, but:  (A) Contains competent 
lay or medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability;  (B) 
Establishes that the veteran suffered an event, injury or 
disease in service, or has a disease or symptoms of a disease 
listed in 38 C.F.R. §§ 3.309, 3.131, 3.316, and 3.317 
manifesting during an applicable presumptive period provided 
the claimant has the required service or triggering event to 
qualify for that presumption; and  (C) Indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4).  

In this case, the veteran's service medical records reflect 
treatment for an incident of back strain in October 1975.  In 
addition, he served in an airborne division and reports that 
he performed many parachute jumps in service, to which he 
attributes his current back problems.  The record also 
contains findings of a current back disability, such as 
degenerative changes and possible herniated disc shown by MRI 
in October 2001.  The record also contains a September 2003 
notation in VA treatment records to the effect that there 
might be a possible relationship between the veteran's 
parachute jumps in service and his current low back pain.  On 
this basis, the Board notes that a VA examination should be 
scheduled.

The reopened claim is therefore REMANDED for the following 
actions, after which the RO should undertake de novo review 
of the claim:  

1.  Inform the veteran that he should 
provide VA with copies of any lay or 
medical evidence in his possession 
relevant to his claim.  Or, he should 
identify any new source(s) of records 
pertinent to the claim but not currently 
in the claims file.  Assist the veteran 
in obtaining any such records consistent 
with VCAA.  Associate any records 
obtained with the claims folder.    

2.  Ask the veteran specifically whether 
there are any other records - be they in 
the form of an automobile accident report 
taken by the police; Social Security 
Administration (SSA) disability 
compensation benefits application and 
supporting exhibits/evidence (the record 
seems to indicate that an SSA application 
was filed, but denied; however, any 
records associated with the unsuccessful 
application might be instructive); or 
automobile accident insurance carriers' 
medical records, or the like - that 
pertain to the July 2003 automobile 
accident in which the veteran was 
involved.  Also note that the September 
2003 VA medical record indicates the 
veteran's report that he has received 
physical therapy for back problems 
"outside the VA system."  

Ask him to supply copies of any and all 
such medical or non-medical records in 
his possession pertaining to the July 
2003 automobile accident.  If he wishes 
VA to obtain any of all of these records 
on his behalf, he should be asked to 
execute records-release authorization 
forms so that VA can obtain them directly 
from the custodian(s) of these items, to 
the extent the custodian may be able to 
give them to VA under applicable law.  
Associate these records with the claims 
folder.  

3.  As the record indicates that the 
veteran has received during the last 
several years, and apparently continues 
to receive, medical care pertinent to 
this claim at the Miami, Florida, VA 
medical center, ensure that any missing, 
and more current, medical records from 
this facility are obtained and associated 
with the claims file while this case is 
on remand status. 

4.  After completing the above, and 
obtaining as many of the missing records 
as is reasonably possible consistent with 
the above remand directives, schedule the 
veteran for a VA C&P examination by a 
medical doctor to issue a written report 
addressing the following:   

The examiner should (a) render a specific 
diagnosis or diagnoses of what back 
disorder(s) the veteran currently has; 
and (b) for each diagnosis, indicate 
whether it is at least as likely as not 
(by a probability of 50 percent), more 
likely than not (by a probability greater 
than 50 percent), or less likely than not 
(by a probability less than 50 percent) 
that the diagnosis is related to active 
service, and more specifically, to the 
incidence of back strain reported during 
service in October 1975 and/or parachute 
jumps completed during service.     

The veteran's claims folder, which should 
include a complete copy of this remand 
order and all service medical records, 
should be made available to the examiner, 
who should review the claims folder.  

If the examiner is unable to provide any 
opinion requested without resorting to 
conjecture or speculation, he/she should 
so state and explain the reasons 
therefor.  The examiner also should 
conduct or order diagnostic testing as 
deemed warranted.  

Associate with the claims folder the 
examiner's written report, along with 
reports of any diagnostic testing 
conducted in connection with the 
examination.

5.  After completing the above, review 
the entire record and readjudicate the 
claim.  If the decision is adverse to the 
veteran, then issue a Supplemental 
Statement of the Case (SSOC), which 
should discuss all lay and medical 
evidence associated with the claims file 
since the issuance of the October 2003 
Statement of the Case, and give the 
veteran and his representative an 
appropriate amount of time to respond to 
it.  Thereafter, the claim should be 
directed to the Board, if in order. 

The veteran is advised that a failure to report to a VA 
medical examination, if scheduled, may result in the denial 
of his claim unless good cause is shown.  38 C.F.R. § 3.655 
(2004).  

The purposes of this remand are to comply with due process 
requirements and for further evidentiary development of the 
claim.  At this juncture, the Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


